Citation Nr: 9902557	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for right thoracic outlet 
syndrome, with postoperative residuals of right cervical rib, 
partial resection, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran, who had active service 
from November 1976 to December 1978, appealed that decision 
to the Board.  

In a March 1995 supplemental statement of the case, an RO 
hearing officer granted a 10 percent evaluation for a right 
thoracic outlet syndrome, with postoperative residuals of 
right cervical rib, partial resection.  As this is not the 
highest evaluation available, the issue of entitlement to an 
increased evaluation is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In November 1997, the Board remanded the claim for a 
Board hearing to be held at the RO.  That hearing was 
conducted by the undersigned Board Member in October 1998, 
and the claim is ready for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is left handed.

3.  The veterans range of motion of her right arm is limited 
to 60 degrees of elevation as a result of pain.

CONCLUSION OF LAW

A 20 percent disability evaluation best approximates the 
functional loss of earning capacity for right thoracic outlet 
syndrome, with postoperative residuals of right cervical rib, 
partial resection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.40, 4.71a, Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for an increased evaluation for a right 
thoracic outlet syndrome, with postoperative residuals of 
right cervical rib, partial resection (service connected 
disorder) is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

In January 1978 the veteran was admitted to a military 
hospital as a result of complaints of pain in the right 
shoulder area, along with pressure extending into the right 
arm.  As a result of various testing, thoracic outlet 
compression, secondary to the right cervical rib, was 
diagnosed, and at the end of that month, an excision of the 
right cervical rib was performed.  She was released from the 
military hospital in early February 1978.  A January 1979 
rating decision granted service connection for these 
residuals.

The veteran had no contact with the VA with regard to the 
service connected disorder until the time of this current 
claim.  The veteran was provided a VA orthopedic examination 
in June 1994 as a result of this current claim.  The veteran 
informed the examiner that she was left handed, and related 
her in service problems that led to her surgery.  More 
recently, the veteran reported taking 800 milligrams of 
Motrin for intermittent pain, which is noticed particularly 
when turning her head to the right or when her right arm is 
abducted to rest over an armchair.  Objectively, there was no 
deformity of the upper back, neck or shoulders.  Both 
shoulders moved normally, with elevation of both to 180 
degrees.  Muscle spasm of the neck was absent.  There was 
some limitation of motion, with right bending to 30 degrees 
and left bending to 40 degrees and rotation of 40 degrees to 
the right and 60 degrees to the left.  

In addition, a two-and-three-quarter inch incisional scar 
overlying the right clavical was present.  The examiner 
described such as flat and nonadherent, although complaints 
of tenderness were registered.  There was a full radial and 
ulnar pulse bilaterally, and reflexes were symmetrical.  X-
rays reflected that the distal end of the C7 rib had been 
resected.  The examiner pointedly did not ascribe right 
lateral cervical pain and shoulder pain to the veterans 
service connected disorder; he found such to be of 
undetermined causes.  

Later in June 1994 the veteran was provided a VA peripheral 
nerve examination.  The veterans relevant history was again 
reviewed by the examiner, as were X-ray reports, which showed 
the partial resection.  Objectively, no muscle atrophy or 
other neurological findings were noted that would show spinal 
cord involvement.  However, a slight decrease in the strength 
of the right arm was noted, and the radial pulse was 
diminished on the right.  A slight decrease in the deep 
tendon reflexes in the right upper extremity as compared to 
the left upper extremity was noted.  Range of motion of the 
right arm was to about 30 degrees.  Consistent with the 
orthopedic examination, tenderness around the surgical scar 
was noted.

The veteran was provided a hearing before an RO hearing 
officer in January 1995.  The veteran testified that after 
sitting for any length of time her right arm would become 
numb and painful.  The veteran further testified that her 
service-connected disorder has impacted her employment 
opportunities, and that she had to work through a temporary 
agency because she could not lift her arm above her head.  
She further testified that during the VA examination, several 
needles were stuck in her arm, resulting in bleeding, and 
that she did not have sensation in her arm.  The veteran 
continued that she took Motrin almost daily.  In a March 1995 
supplemental statement of the case containing the hearing 
officers decision, a 10 percent evaluation was granted for 
the veterans service connected disorder.

In May 1997 the veteran was provided another VA examination.  
The veteran was again noted to be left handed.  The veteran 
informed the examiner that since her previous VA examination, 
in June 1994, her right arm had become worse.  The examiner 
described the veteran as a normally developed woman who stood 
erect and who walked without a limp.  Complaints of 
tenderness along her surgical scar were noted.  The examiner 
also commented that the scar was flat and nonadherent.

The examiner also stated that the veteran limited the motion 
of her shoulders, elevation of the right shoulder of 60 
degrees and of the left shoulder of 120 degrees.  The veteran 
resisted efforts to passively elevate her arms further, and 
reported pain in all motion of the neck.  However, the 
examiner also stated that the veteran could put her chin to 
her chest and extend her neck back 45 degrees.  Rotation to 
the right was 45 degrees, and rotation to the left was 60 
degrees.  In addition, the veterans midbiceps, elbows and 
forearms were equal bilaterally, although the left wrist was 
¼ inch smaller than the right.  While no weakness was noted, 
the veteran did not flex her right arm against resistance, 
but could flex the arm to touch her fingers to her shoulder.  
Reflexes were again symmetrical.  X-rays noted large cervical 
ribs on the left.

The veteran was provided a hearing before the undersigned 
Member of the Board sitting at the RO in October 1998.  The 
veteran related that her service connected disorder is very 
disabling, and that at her most recent VA examination, the 
examiner poked her with needles.  Further, the veteran 
testified that she could no longer lift objects as well as 
before.  In addition, the veteran stated that the physician 
informed her that her nerve is affected, and that she is 
always in pain, which is treated with Ibuprofen.  The veteran 
also described other therapy, including whirlpool therapy.  
Finally, the veteran testified that she was currently a 
commissioner for a park district.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

In light of the above evidence, the Board finds that a 20 
percent evaluation for the veterans service connected 
disorder best represents the functional loss of earning 
capacity attributable to her service connected disorder.  In 
so doing, the Board would apply 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1998), which evaluates limitation of motion of the 
arm due to a residual of a shoulder injury.  That diagnostic 
code provides that a 20 percent evaluation is warranted for 
limitation of motion of the arm to midway between the side 
and the shoulder level, and for a 30 percent evaluation, the 
maximum available on a schedular basis, for limitation of 
motion to 25 degrees.  Each evaluation is prescribed for the 
minor, that is nondominant, arm.  The veteran has repeatedly 
been noted to be left handed, and thus the right arm is her 
minor arm.

By way of reference, Plate I of 38 C.F.R. § 4.70 provides 
that full range of motion of the shoulder is 180 degrees of 
forward elevation (flexion), and 180 degrees of shoulder 
abduction.  In each range of motion study, 90 degrees is 
shown with the arm perpendicular to the torso.

Applying this diagnostic code to the veterans range of 
motion of her right arm, the Board would note that the 
veterans range of motion was equal and full at the time of 
her June 1994 VA examination.  Both shoulders were described 
as normal, and the veteran could elevate both arms to 180 
degrees.  However, at the time of the most recent VA 
examination in May 1997, the veterans range of motion of the 
right arm was limited to 60 degrees because of pain, with a 
120-degree range of motion of the left arm.  The veteran 
could not raise her arms any further, even passively, again 
because of pain.  While the circumference of the veterans 
arms was largely equal, the examiner made no comment on the 
presence or absence of atrophy.  As her right arm was limited 
to 60 degrees as a result of pain, which is about two thirds 
of the way between her torso and shoulder level, the Board 
finds that a 20 percent evaluation best approximates the 
functional loss due to pain and limitation of motion.  
38 C.F.R. § 4.7 (1998).  However, the veterans limitation of 
motion does not rise to the level of impairment to warrant a 
30 percent evaluation, under this Diagnostic Code, as 
limitation of motion was not to 25 degrees or less.

In granting a 20 percent evaluation, the Board has also 
considered the applicability of alternative diagnostic codes.  
In light of the fact that the veteran had only one rib 
removed, a higher evaluation under 38 C.F.R. § 4.72, 
Diagnostic Code 5299, analogous to Diagnostic Code 5297, is 
not warranted.  In this respect, that Diagnostic Code 
provides for higher evaluations upon the removal of two or 
more ribs.

In addition, during the pendency of this claim, the RO has 
evaluated the veterans disorder under 38 C.F.R. § 4.124a, 
under different diagnostic codes, including 8519, 8619, and 
8719.  These diagnostic codes contemplate evaluations based 
upon varying levels of paralysis, from a noncompensable 
evaluation for mild paralysis to a 20 percent evaluation for 
complete paralysis of a minor joint.  However, as the veteran 
has not displayed paralysis during any VA examination, and 
notably, could flex her arm to touch her fingers to her 
shoulder at the most recent VA examination, an evaluation in 
excess of 20 percent is not warranted under these Diagnostic 
Codes.  

As the veterans surgical scar is not disfiguring and is not 
on the head face or neck, an evaluation under Diagnostic Code 
7800 is not warranted, and similarly, as the scar does not 
display exfoliation, exudation or itching, an evaluation 
under Diagnostic Code 7806 is not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 and 7806 (1998).

Finally, as the veteran could place her chin on her chest at 
the time of the May 1997 VA examination, the Board finds that 
an evaluation in excess of 20 percent under Diagnostic Code 
5290, which evaluates loss of range of motion of the cervical 
spine, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1998).

In granting a 20 percent evaluation, the Board has also taken 
into account pain, as is required under the provisions of 38 
C.F.R. § 4.40, 4.45 and 4.59, as well as the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional 
loss due to pain in cases supported by adequate pathology.  
In this case, however, the 20 percent disability evaluation 
assigned has considered the veterans complaints of pain on 
motion.  In sum, the Board finds that a 20 percent evaluation 
is the highest schedular evaluation warranted for the 
veterans service connected disorder.

Finally, the Board, as did the RO, finds that the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
there has been no showing by the veteran that her service 
connected disorder has resulted in marked interference with 
her employment or necessitated frequent periods of 
hospitalization.  In this regard, the Board notes that the 
veteran has most recently disclosed that she is employed as a 
commissioner for a park district.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws governing monetary payments, a 20 percent 
evaluation is granted for the veterans right thoracic outlet 
syndrome, with postoperative residuals of right cervical rib, 
partial resection.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals








NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
